Citation Nr: 0604234	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for residuals of a 
pilonidal cyst.




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The appellant had a period of active duty for training from 
November 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the appellant 
service connection for residuals of a pilonidal cyst.

In March 2005, the Board remanded the appellant's case to the 
RO for further development.  The case was returned to the 
Board in November 2005.

In the appellant's October 2003 substantive appeal, she 
indicated that she desired a Board hearing in Washington, 
D.C. and a Board hearing at the RO.  In October 2003, the RO 
requested that the appellant clarify what type of hearing she 
was requesting.  The appellant did not designate the type of 
hearing that she desired.  In May 2005, the RO again 
requested that the appellant designate what type of hearing 
she preferred.  She was informed that if she did not respond 
in 60 days, it would be assumed that she no longer desired a 
hearing.  A response was never received.  Therefore, the 
Board finds that there is no pending request for a Board 
hearing.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The appellant's residuals of a pilonidal cyst are not 
etiologically related to service.





CONCLUSION OF LAW

Residuals of a pilonidal cyst were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 2001, after the enactment of the VCAA.  

An RO letter dated in August 2001, before the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the appellant was notified of what evidence, if 
any, was necessary to substantiate her claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  Clearly, from 
submissions by and on behalf of the appellant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As a 
practical matter, the Board finds that the appellant has been 
notified of the requirements of VCAA.  The AOJ's May 2005 
letter informed her that she should submit to the RO any 
evidence in her possession that pertained to the claim.  
Therefore, the Board is satisfied that the appellant has been 
adequately informed of the need to submit relevant evidence 
in her possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The appellant's service medical records include a Report of 
Medical History dated in July 1975.  On the document, the 
veteran check the boxes indicating that she had been treated 
for tumors, growths, cysts, or cancer, and that she had piles 
or rectal disease.  She explained that she had a fatty tumor 
removed.  Service medical record show that she was not 
treated for or diagnosed with a pilonidal cyst.  In her May 
1976 Report of Medical History, she reported that she did not 
know whether she had a tumor, growth, cyst, or cancer or 
whether she had piles or rectal disease.  No disabilities 
were found during her May 1976 separation examination.

A July 2000 private medical record from E.D., M.D. shows that 
the appellant complained of bleeding in the vaginal area.  
Physical examination revealed a cystic lesion in the perineal 
region that had minimal active bleed.  There were several 
other lesions in the mans veneris area that were cystic in 
nature.  The diagnosis was hydradenitis suppurativa with 
bleed from a cystic lesion.

A June 2002 VA outpatient medical record shows that the 
appellant reported having 20 years of rectal pain.  Physical 
examination of the rectal area was normal.  The next day, a 
VA outpatient medical record showed that the appellant's 
complaints included discomfort in the anal area.

In her February 2003 notice of disagreement, the appellant 
stated that she was diagnosed with a pilonidal cyst in March 
1976 and it was surgically removed in July 1976.  She also 
stated that the cyst was aggravated by her physical training 
exercises while she was on the hard cold ground.

In August 2005, the appellant underwent a VA examination, 
wherein she stated that she had undergone a pilonidal cyst 
excision in July 1976 and the condition had existed since 
1976.  Her current symptoms were pain with sitting on hard 
surfaces.  The examiner noted a level scar present at the 
gluteal cleft with tenderness.  The diagnosis was status post 
pilonidal cyst excision with persistent pain when sitting on 
hard surfaces.  The examiner stated that there was no 
evidence that the appellant's pilonidal cyst or its excision 
was traceable to her service because it was not mentioned in 
the medical record notes, her enlistment physical record, or 
her discharge physical record.  Therefore, the examiner 
opined that it was not likely that her pilonidal cyst, 
excision, and residuals were present during her service from 
November 1975 to May 1976 as there was no objective evidence 
of such.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the appellant's residuals of a 
pilonidal cyst is not warranted.  As such, the Board notes 
that the appellant's service medical records are void for any 
indication of a pilonidal cyst.  Further, the medical records 
post-service do not show that the appellant had a pilonidal 
cyst.  Although a July 2000 private medical record shows that 
the appellant had a cystic lesion in the perineal region, 
this record does not show that the appellant's cyst was 
related to her service.  Further, the August 2005 VA examiner 
opined that because the appellant did not have any objective 
evidence of a pilonidal cyst in service, any residuals that 
she currently had were not related to her service.  Hence, as 
there is no objective evidence showing that the appellant had 
a pilonidal cyst in service or removal of a pilonidal cyst in 
service, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for residuals of a pilonidal cyst.


ORDER

Entitlement to service connection for residuals of a 
pilonidal cyst is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


